Citation Nr: 0312829	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-23 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
laceration of the first and third fingers and hypothenar fold 
of the right hand, rated as 10 percent disabling, effective 
from December 1999, and as zero percent disabling, effective 
from September 2002.

2.  Entitlement to restoration of the 10 percent evaluation 
for residuals of laceration of the first and third fingers 
and hypothenar fold of the right hand.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1956 to June 1960.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 2000 RO rating decision that increased the 
evaluation for residuals of a laceration of the first and 
third fingers and hypothenar fold of the right hand from zero 
to 10 percent, effective from December 1999.  In May 2001, 
the Board remanded the case to the RO for additional 
development.  A February 2002 RO rating decision proposed 
reducing the evaluation for the residuals of a laceration of 
the first and third fingers and hypothenar fold of the right 
hand from 10 to zero percent, and notified the veteran.  He 
was advised of his right to submit evidence to show why the 
reduction should not be made.  A May 2002 RO rating decision 
reduced the evaluation as proposed in the February 2002 RO 
rating decision, effective from September 2002.


REMAND

In May 2003, additional evidence was received at the Board 
regarding the veteran's claims.  The veteran or his 
representative has not waived initial consideration of this 
evidence by the RO, and due process requires that they 
consider this evidence and issue the veteran an appropriate 
supplemental statement of the case.  Disabled American 
Veterans v. Secretary of Veterans Affairs, No. 02-7304 (Fed. 
Cir. May 1, 2003).

The regulations for the evaluation of a skin condition, 
including scars, were amended, effective from August 30, 
2002.  67 Fed. Reg. 49590-49599 (July 31, 2002; and 67 Fed. 
Reg. 58448-58449 (Sept. 16, 2002).  The regulations for the 
evaluation of finger conditions were amended, effective from 
January 2, 2002.  66 Fed. Reg. 55614-55617 (November 2, 
2001).  When regulations are changed during the course of the 
veteran's appeal, the criteria that are to the advantage of 
the veteran should be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPEC 3-2000.  A review of the record does not show that 
the RO considered these regulations in the adjudication of 
the veteran's claims, and due process requires that they do 
so.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should review the veteran's claims for 
entitlement to an increased evaluation for residuals of 
laceration of the first and third fingers and hypothenar 
fold of the right hand, and for entitlement to 
restoration of the 10 percent evaluation for residuals 
of laceration of the first and third fingers and 
hypothenar fold of the right hand.  This review should 
consider all the evidence received since the issuance of 
the most recent supplemental statement of the case sent 
to the veteran and his representative, and the revised 
regulations for the evaluation of scars and finger 
disabilities noted above.

2.  If action remains adverse to the veteran, an 
appropriate supplemental statement of the case should be 
sent to the veteran and his representative.  They should 
be afforded the opportunity to respond to the 
supplemental statement of the case before the file is 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
RO's to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




